DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to group non-elected without traverse in the election made 18 August 2021 and confirmed in Applicant’s reply on 20 October 2021.  Accordingly, claim 13 has been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerome DeLuca on 26 August 2022.

The application has been amended as follows: 

Please CANCLE claim 13.
In Claim 22 line 11, replace the phrase “6” with the phrase --7--.
In Claim 23 line 1, replace the phrase “21” with the phrase --22--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 when provided the broadest reasonable interpretation in light of the specification, with particular emphasis on the limitations of “a silver complexing agent to inhibit spontaneous deposition of the silver ions on a surface of the substrate, a cationic surfactant comprising cetyltrimethylammonium bromide (CTAB), and a pH adjusting compound, wherein the pH of the plating bath is within the range of 10-13; adjusting a zeta potential across a graphene-electrolyte interface in the plating bath to be within the range of 10-30 mV by means of based on the cationic surfactant and the pH adjusting compound to inhibit aggregation of the graphene flakes in the plating bath and to promote alignment of the graphene flakes with the surface of the substrate during electrophoresis; and…”.
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 22 when provided the broadest reasonable interpretation in light of the specification, with particular emphasis on the limitations of “an aqueous electrolyte, the electrolyte comprising:
a silver complexing agent to inhibit spontaneous deposition of the silver ions on a surface of the substrate, a cationic surfactant comprising polyethyleneimine (PEI), and a pH adjusting compound, wherein the pH of the plating bath is within the range of 7-9; adjusting a zeta potential across a graphene-electrolyte interface in the plating bath to be within the range of 10-30 mV based on the cationic surfactant and the pH adjusting compound to inhibit aggregation of the graphene flakes in the plating bath and to promote alignment of the graphene flakes with the surface of the substrate during electrophoresis; and…”
The most relevant prior art is deemed to be previously cited Fan, Diba, Song, and Kumar which fail to disclose or suggest the particular combination as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795